DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Figures 1-3 appear to be colored, computer generated images, or photos rather than the required black and white drawings.  Furthermore, due to the drawings being colored, computer generated images, or photos rather than the required black and white drawings, the drawings are not clear (i.e. dark shading).
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rix (US 2011/0203334).
As to claim 1, Rix discloses locking assembly 30 for a cover 12, the cover being a substantially rigid cover and configured to close off an opening to a void, the void being bounded by a side wall and the cover defining a pair of opposed sides, being an operatively top side and an opposed underside, the locking assembly 30 comprising:
a mounting arrangement 32 mountable to the underside of the cover;
a link 60 pivotally connected to the mounting arrangement, the link defining a first end and a second, free end:
a locking member 72 carried by the second, free end of the link, the locking member being configured to frictionally engage with the side wall of the void in a locking position, in use; and
an actuating member 80 connected to the link 60 and accessible via the operatively top side of the cover, the actuating member 80 being operable to displace the link relative to the mounting arrangement to cause the locking member to frictionally disengage from the side wall of the void to a disengaged position.
As to claim 2, Rix discloses wherein the actuating member 80 is connected to the link 60 intermediate the first end and the second end.
As to claim 3, Rix discloses wherein the link 60 is pivotally connected to the mounting arrangement 32 at the first end (at 34).
As to claim 8, Rix discloses wherein the actuating member 80 is dimensioned to receive a tool 92 inserted via the operatively top side of the cover, and wherein the actuating member is operable, by using the tool, to displace the actuating member 80 substantially orthogonally relative to the top side of the cover, by applying a force to the link and frictionally disengaging the locking member 72 from the side wall.
As to claim 9, Rix discloses wherein the locking member 72 comprises a friction pad 72 configured to frictionally engage with the side wall.
As to claim10, Rix discloses (see figure 4) wherein the link 60 comprises a plurality of link arms (Figure 4, two arms shown for link 60)  arranged in spaced, parallel relationship.
As to claim 11, Rix discloses a cover 12 which includes
a cover member 12; and
the locking assembly 30, according to claim 1 (see above), carried by the cover member 12.
As to claim 12, the cover member is vented (apertures 22 can allow venting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rix (US 2011/0203334) in view of Cavanagh et al (GB 2302117).
As to claim 13, Rix discloses all that is claimed except a support arrangement and a plurality of elongate elements arranged at spaced intervals on the support arrangement, the spacing of the elongate elements providing the venting.  Cavanagh discloses a cover 3 comprising a support arrangement (see annotated Figure 1) and a plurality of elongate elements 24 arranged at spaced intervals on the support arrangement, the spacing of the elongate elements providing the venting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a support arrangement and a plurality of elongate elements as disclosed by Cavanagh, since doing so provides the expected benefit of allowing venting and/or drainage of a manhole for example.
	

    PNG
    media_image1.png
    501
    694
    media_image1.png
    Greyscale

As to claim 14, Cavanagh further discloses that each elongate element 24 is of metal.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678